—In a proceeding pursuant to Election Law article 16 to invalidate a certificate designating Douglas E. Holland and Louis J. Profenna as candidates of the Conservative Party for the public office of Member of the Town Council, Town of Clarkstown, County of Rockland, in a general election to be held on November 2, 1999, the petitioners appeal from an order of the Supreme Court, Rockland County (Bergerman, J.), dated October 12, 1999, which granted the motion of the respondent Board of Elections of the County of Rockland to dismiss the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the petitioners’ failure to join four of the six candidates named in the subject designating certificate, whose rights are inextricably interwoven with those of the respondents Douglas E. Holland and Louis J. Profenna, mandates dismissal of the proceeding (see, e.g., Matter of Greenspan v O’Rourke, 27 NY2d 846; Matter of Castracan v Colavita, 173 AD2d 924; Matter of Sahler v Callahan, 92 AD2d 976; cf., Matter of Buchanan v Espada, 88 NY2d 973; Matter of Fatone v Board of Elections, 218 AD2d 913). Consequently, wé do not reach the substantive issues presented. Santucci, J. P., Sullivan, Krausman and Schmidt, JJ., concur.